Title: Enclosure II: Draught of a Secret resolution of both houses, 2 December 1791
From: Congress
To: 


IIDraught of a Secret resolution of both houses.
Resolved by the Senate and House of Representatives of the U.S. in Congress assembled, that if the President of the U.S. by and with the advice and consent of the Senate, shall think proper to enter into any treaty or convention for the purpose of ransoming the citizens of the U.S. now in captivity at Algiers at an expence not exceeding [40,000] dollars, or for the preservation of peace in future with that power, and with Tunis or Tripoli or both at an expence not exceeding [40,000] dollars to be annually paid for years, the Congress of the U.S. will provide for the same: and that they will provide for the expences of any measures which he shall take for accomplishing these objects, tho’ such measures should not succeed, provided such expences exceed not [5000] dollars.
Then should follow a resolution for furnishing the money beforehand &c.
